Citation Nr: 0913729	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  03-32 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
anxiety disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
gastritis.

3.  Entitlement to service connection for lumbar 
radiculopathy, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida dated in October 2002 and June 2006.

In October 2007, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

When the case was last before the Board in March 2008, the 
issues currently on appeal were remanded for additional 
development.

The issues of entitlement to service connection for anxiety 
disorder and for gastritis on the merits are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  Reopening of the Veteran's claim for service connection 
for anxiety disorder was denied in an unappealed rating 
decision of June 2001; the evidence received since the June 
2001 decision is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.

2.  Reopening of the Veteran's claim for service connection 
for gastritis was denied in an unappealed rating decision of 
June 2001; the evidence received since the June 2001 decision 
is neither cumulative nor redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

3.  Lumbar radiculopathy was not present in service, nor is 
it etiologically related to service or service-connected 
disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for anxiety 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for gastritis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Lumbar radiculopathy was not incurred in or aggravated by 
active service, nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, in letters dated in March 2006 and March 2008, 
the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The letters 
also advised the Veteran of the evidence needed to establish 
a disability rating and effective date.  The claims were last 
readjudicated in September 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service medical 
records and examination reports, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
testimony at a hearing.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Sanders, 487 F.3d 881.  Therefore, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

New and Material-Anxiety Disorder and Gastritis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In a decision of October 1985, the Board denied restoration 
of service connection for gastrointestinal disturbance with 
nervousness as the preponderance of competent medical 
evidence failed to establish that the Veteran suffered from a 
psychiatric or gastrointestinal disorder.  That decision is 
final.  38 C.F.R. § 20.1100.

Thereafter, in a rating decision of March 1997, the RO 
declined to reopen the claim for entitlement to service 
connection for anxiety disorder because although there was a 
current diagnosis of anxiety, there was no medical evidence 
of a nexus between the current disability and service.  At 
the time of this decision, the Veteran's service treatment 
records, which fail to show any psychiatric complaints or 
findings, as well as private medical records showing a 
current diagnosis of anxiety, disorder were of record.  

Also in the March 1997 rating decision, the RO denied 
reopening of the claim for entitlement to service connection 
for gastritis because there was no medical evidence of a 
nexus between the currently present gastritis and the 
Veteran's military service.  At the time of this decision, 
the Veteran's service treatment records, which show various 
gastrointestinal complaints and findings, as well as private 
medical records showing a current diagnosis of gastritis, 
were of record.  

The Veteran did not appeal the March 1997 rating decision; 
therefore, it became final with respect to both issues.  
38 C.F.R. § 20.1103.

In December 2000, the Veteran submitted a new claim for 
service connection for gastritis.  Additionally, in March 
2001 the Veteran submitted a claim for entitlement to service 
connection for a psychoneurotic condition, which he claimed 
is the underlying cause of his gastritis.  In a June 2001 
rating decision, the RO denied reopening of the claims of 
entitlement to service connection for gastritis and 
generalized anxiety disorder.  The evidence considered at the 
time of this decision included service treatment records and 
private treatment records showing treatment for anxiety and 
gastritis (but not showing any nexus to service).  The RO 
denied reopening of the claims because the evidence added to 
the record was found to be redundant and duplicative of 
evidence previously considered.  The Veteran did not appeal 
this decision; therefore, it became final.  38 C.F.R. 
§ 20.1103.

Thereafter, the Veteran submitted an April 2002 statement 
indicating that he wanted to reopen his claim.  In a May 2002 
rating decision, the RO adjudicated the claim that the RO 
indicated was received in April 2002; however, the claim that 
the RO adjudicated was entitlement to service connection for 
dysthymic disorder.  This issue is not currently on appeal.  

In a June 2002 statement the Veteran specifically stated that 
he would like to reopen his claims for service connection 
generalized anxiety disorder and for dysthymia.  In an August 
2002 rating decision, the RO denied reopening of the claims 
for entitlement to service connection for generalized anxiety 
disorder and entitlement to service connection for dysthymia.  

Then, in August 2002 the Veteran filed new claims for 
entitlement to service connection for anxiety disorder and 
entitlement to service connection for gastritis.  In the 
October 2002 rating decision on appeal, the RO denied service 
connection for anxiety disorder and denied reopening the 
claim for service connection for gastritis.

The subsequently received evidence includes numerous VA 
medical records as well as numerous private medical records 
which show continuing complaints of and treatment for 
generalized anxiety disorder and anxiety.  In a November 2003 
statement, the Veteran described stressful events which 
occurred during service, and described symptoms such as 
shaking and nervousness he experienced during service.  On 
recent treatment in November 2008, the Veteran described 
similar events, and diagnoses included generalized anxiety 
disorder on Axis I, and Axis IV included wartime traumas.  

Moreover, an August 2008 letter from Dr. PR notes that the 
Veteran has chronic abdominal pain secondary to acid reflux.  
Dr. PR noted that the Veteran's medical records indicate that 
he was treated for abdominal pain in 1973 and 1974.  He 
opined that it is possible that the Veteran's current 
abdominal symptoms and condition started back in the 1970s.  

In September 2008, Dr. DP noted the Veteran has a history of 
generalized anxiety and dysthymia dating back to 1976.  He 
stated that with medical certainty he thinks the Veteran's 
current condition is secondary to PTSD related to events 
while in active duty.

This new evidence is presumed credible solely for the 
purposes of determining whether new and material evidence has 
been submitted.  Therefore, this subsequently added evidence 
is neither cumulative nor redundant of the evidence 
previously of record and when considered with evidence 
previously of record is sufficient to raise a reasonable 
possibility of substantiating each claim.  Accordingly, this 
evidence is new and material and reopening of each claim is 
warranted.  

Service Connection-Lumbar Radiculopathy

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The Veteran claims that he is entitled to service connection 
for lumbar radiculopathy because it is due to his service-
connected hip disorder.  

Service treatment records are negative for lumbar 
radiculopathy and the separation examination report reveals 
normal findings with respect to the lower extremities and 
neurological examination.  Furthermore, the first post-
service medical evidence indicating a diagnosis of lumbar 
radiculopathy is in 2005, about 30 years after the Veteran 
was discharged from service.  Moreover, the post-service 
medical evidence indicates that the Veteran sustained work-
related back injuries in 1984 and in 1989.  Notably, there is 
no medical evidence indicating the Veteran's lumbar 
radiculopathy is directly related to his military service.  
Rather, the evidence tends to link it to a low back 
disability.  However, the Board notes that the Veteran has 
been denied service connection for a lumbar spine condition, 
sciatica, and sacroiliitis in a July 2005 rating decision, 
and those issues were not appealed.  

With respect to the Veteran's contention that his lumbar 
radiculopathy is related to his service-connected hip 
disorder, there is no medical evidence to support this 
assertion.  In essence, the evidence of a nexus between the 
Veteran's lumbar radiculopathy and his military service 
and/or his service-connected hip disorder is limited to the 
Veteran's own statements.  This is not competent evidence 
since laypersons, such as the Veteran, are not qualified to 
render an opinion concerning medical the cause of 
radiculopathy.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Accordingly, service connection is not in order for lumbar 
radiculopathy.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  




ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for anxiety disorder is 
reopened, and to this extent only the appeal is granted.

New and material evidence having been presented, the claim 
for entitlement to service connection for gastritis is 
reopened, and to this extent only the appeal is granted.

Entitlement to service connection for lumbar radiculopathy is 
denied.


REMAND

The Board notes that additional development is required 
before the claims for service connection for anxiety disorder 
and gastritis can be adjudicated on the merits.

With respect to the claim for service connection for 
generalized anxiety, the Board notes that the Veteran's 
service treatment records reflect no treatment or complaints 
of anxiety.  On a June 1977 Report of Medical History for his 
reserve service, the Veteran specifically denied experiencing 
depression or excessive worry, or nervous trouble of any 
sort.  A gastrointestinal examination in 1981 noted the 
Veteran had no objective evidence of a gastrointestinal 
disorder, and that his nonspecific gastrointestinal 
complaints were probably associated with "nervousness."  
However, a 1981 VA psychiatric examination revealed that the 
Veteran reported he never had any nervous condition and was 
not nervous at the present time.  Following psychiatric 
examination, the examiner indicated that the Veteran had no 
Axis I or II diagnoses.  Private treatment records from 2001 
note treatment for anxiety relating to issues arising from an 
injury at work, financial concerns, and chronic pain.  

The Veteran currently contends that his anxiety disorder is 
related to traumatic events he experienced in service.  
Specifically, in an October 2008 VA biopsychosocial 
assessment, the Veteran reported being involved in a motor 
vehicle accident with a double tank field truck when the 
driver of the Veteran's vehicle ran a stop sign.  He also 
reported the threat of being crushed under a boat while on a 
training operation.  Apparently, his boat hit a sand barge, 
resulting in injury.  The Veteran also reported being 
electrocuted and thrown into a machine.  He further reported 
that someone let go of the rope while he was painting the 
side of a ship, causing him to fall on to the pier.  
Additionally, he reported that his ship nearly sank when it 
ran aground and was stuck for three days.  The Veteran has 
also claimed service connection for PTSD as a result of these 
events.  A private physician has indicated that his current 
psychiatric condition, apparently including anxiety disorder, 
are related to PTSD which is due to the in-service events.  
Thus, the Board finds that the PTSD claim is inextricably 
intertwined with the anxiety disorder claim and should be 
developed and adjudicated on remand.  The PTSD issue, 
however, should only be returned to the Board if the Veteran 
perfects an appeal with respect to that issue.  

The Board notes the Veteran submitted a buddy statement 
addressing the Veteran's claimed stressors, who indicated 
that an investigation into the motor vehicle accident was 
conducted.  An attempt to verify that stressor if sufficient 
information is provided, as well as any other stressor for 
which sufficient information is provided, should be made 
through official sources.  

After the above has been completed to the extent possible, a 
VA examination by a psychiatrist should be conducted to 
determine whether the Veteran's generalized anxiety disorder 
is related to service, to include any verified stressor 
identified.

With regard to the claim of entitlement to service connection 
for gastritis, the Veteran submitted a private medical 
record, which states that the Veteran was treated for 
abdominal pain in 1973 and 1974, and that it is possible that 
his current abdominal symptoms and condition started back in 
the 1970s.  Therefore, the Board is of the opinion that the 
Veteran should be scheduled for a VA examination to determine 
whether his current gastrointestinal problems are related to 
his active service.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who have recently treated him for his 
psychiatric and gastrointestinal 
complaints.  After securing the necessary 
release, the RO/AMC should request any 
records which are not duplicates of those 
already contained in the claims file.  In 
addition, obtain copies of all pertinent 
treatment records from the VA Healthcare 
System in Bay Pines, Florida, dating since 
November 17, 2008.  

2.  Fully develop the claim for service 
connection for PTSD, to include requesting 
specific stressor information such as 
dates within a period of 2 months, places 
the events occurred, and names of people 
involved.  

3.  If sufficient information is provided 
to permit verification of the claimed 
stressors, such should be accomplished 
through official channels.

4.  Adjudicate the claim for service 
connection for PTSD.  The issue should 
only be returned to the Board if the 
Veteran perfects a timely appeal on this 
issue.

5.  After the above has been completed to 
the extent possible, the Veteran should be 
afforded a VA psychiatric examination by a 
psychiatrist to determine the whether any 
current anxiety disorder is related to 
active service.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any 
psychiatric disorder found and provide an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or better 
probability) that a current anxiety 
disorder is etiologically related to the 
Veteran's military service.  A rationale 
should be included for all opinions 
provided.

6.  Schedule the Veteran for a VA 
gastrointestinal examination to determine 
the nature of any current gastrointestinal 
disability and whether any such disorder is 
related to active service.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any 
gastrointestinal disorder found and provide 
an opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or better 
probability) that such disorder is 
etiologically related to the Veteran's 
military service, to include the 
gastrointestinal complaints noted therein.  
A rationale should be included for all 
opinions provided.

7.  After the development requested above 
has been completed to the extent possible, 
the claims should be readjudicated.  If the 
claims for service connection for an 
anxiety disorder and gastritis remain 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


